                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                                 Plaintiff,          )
                                                     )
               v.                                    )      No. 17-3037-06-CR-S-SRB
                                                     )
JOSE GUILLERMO GONZALES,                             )
                                                     )
                                 Defendant.          )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts 2 and 3 of

the Superseding Indictment filed on December 12, 2107, is now Accepted and the Defendant is

Adjudged Guilty of such offense. Sentencing will be set by subsequent Order of the Court.




                                              /s/   Stephen R. Bough       __
                                              STEPHEN R. BOUGH
                                              UNITED STATES DISTRICT JUDGE



Date: June 20, 2019




                                                1
